Name: 99/660/EC: Council Decision of 27 September 1999 on the conclusion of the Convention between the European Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East, for the years 1999 to 2001
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  Asia and Oceania;  United Nations
 Date Published: 1999-10-07

 Avis juridique important|31999D066099/660/EC: Council Decision of 27 September 1999 on the conclusion of the Convention between the European Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East, for the years 1999 to 2001 Official Journal L 261 , 07/10/1999 P. 0036 - 0036COUNCIL DECISIONof 27 September 1999on the conclusion of the Convention between the European Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East, for the years 1999 to 2001(1999/660/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 181 in conjunction with Article 300(3), first subparagraph thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) the Convention concluded with the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East, approved on 22 October 1996(2), expired on 31 December 1998;(2) the Community assistance to UNRWA forms part of the campaign against poverty in the developing countries and thereby contributes to the sustainable economic and social development of the population concerned and the host countries in which that population lives;(3) a new Convention should be concluded with UNRWA so that the Community's aid can continue to be provided as part of a comprehensive programme offering a measure of continuity;(4) continued support of UNRWA operations would be likely to contribute to the attainment of the Community objectives described above,HAS DECIDED AS FOLLOWS:Article 1The Convention between the European Community and the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) concerning aid to refugees in the countries of the Near East, for the years 1999 to 2001, is hereby approved on behalf of the Community.The text of the Convention is attached to this Decision.Article 2The execution of the Community programme of food aid to UNRWA shall be governed by the procedure defined in Regulation (EC) No 1292/96(3).Article 3The President of the Council is hereby authorised to designate the persons empowered to sign the Convention in order to bind the Community(4).Article 4This Decision shall take effect on the day of its adoption.Done at Brussels, 27 September 1999.For the CouncilThe PresidentK. HEMILÃ (1) Opinion delivered on 16 September 1999 (not yet published in the Official Journal).(2) OJ L 282, 1.11.1996, p. 69.(3) OJ L 166, 5.7.1996, p. 1.(4) The date of entry into force of the Convention will be published in the Official Journal of the European Communities by the General Secretariat of the Council of the European Union.